Title: To Thomas Jefferson from Joel Barlow, 20 August 1804
From: Barlow, Joel
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Paris 20 Aug. 1804—
               
               Mr. Emmet the Bearer of this was an eminent Counceller in Dublin where he has been grievously persecuted by the English government for his political opinions & his attachment to those principles of liberty which ought to govern all societies. he is now moving to America in search of a second country, a movement which, if our fathers had not made it for us, you & I might have been making at this moment.
               May I beg  you my dear Sir to favor him with your good advice, as well as other acts of friendship & protection which may be useful to him. I know not what fortune he may carry with him, except that of a fair & honorable reputation, great acquirements & talents.
               I am, Dear Sir, with great attachment & respect—yr. obt. Sert.
               
                  
                     Joel Barlow
                  
               
            